863 F.2d 47
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Willie L. DAVIS, Plaintiff-Appellant,v.Stephen H. NORRIS, Commissioner of Tennessee Department ofCorrections;  Howard Cook, Director of Classification ofAdjust Services;  Tommy Mills, Classification Coordinatorfor Lake Regional Prison, Defendants-Appellees.
No. 88-5480.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1988.

1
Before ENGEL, Chief Judge, WELLFORD, Circuit Judge, and WILLIAM K. THOMAS, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Willie L. Davis appeals the summary judgment for defendants in this prisoner civil rights action filed under 42 U.S.C. Sec. 1983.  Davis alleged that the defendant prison officials deprived him of a liberty interest created under state law in a transfer to the Knoxville Community Service Center.  Further, Davis alleged that defendants' refusal to transfer him was racially motivated.


4
Upon consideration, we conclude that summary judgment for defendants was proper.  First, it is undisputed that plaintiff received all of the process due him under state law.   See Beard v. Livesay, 798 F.2d 874, 878-79 (6th Cir.1986).  Prison policy does not limit defendants' discretion with respect to placing plaintiff in a particular prison to the extent that a liberty interest arises.   See Olim v. Wakenikona, 461 U.S. 238, 249 (1983).  Second, plaintiff has provided no factual basis for his conclusory allegation that defendants' refusal to transfer him to the prison of his choice was racially motivated.  Accordingly, plaintiff has not shown that a genuine issue remains for trial.   See Celotex Corp. v. Catrett, 477 U.S. 317, 320-24 (1986).


5
Therefore, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William K. Thomas, Senior U.S. District Judge for the Northern District of Ohio, sitting by designation